DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 

Allowable Subject Matter
Claims 1-4, 7-20, 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims are now amended to require that the back panel and front panel are sealed to each other via the first and second non-rewettable polymers, only around at least a periphery of the stored value card and defining a sealing section. Applicant’s arguments regarding the claims, see Applicant’s Remarks page 11-12, filed 6/15/2021, with respect to the amended claims have been fully considered and are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CeV/           Examiner, Art Unit 3636                                                                                                                                                                                             

/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636